FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAYMOND HUNT,                                    No. 14-55325

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00528-H-PCL

  v.
                                                 MEMORANDUM*
M. RAMIREZ, Correctional Supervisor;
MARQUEZ,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Raymond Hunt, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force

and retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Hunt’s excessive

force claim because Hunt failed to raise a genuine dispute of material fact as to

whether defendant Ramirez used more than a de minimis amount of force or that

Ramirez acted “maliciously and sadistically for the very purpose of causing harm.”

Hudson v. McMillian, 503 U.S. 1, 6, 9-10 (1992) (“The Eighth Amendment’s

prohibition of cruel and unusual punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use

of force is not of a sort repugnant to the conscience of mankind.” (citation and

internal quotation marks omitted)).

      The district court properly granted summary judgment on Hunt’s retaliation

claim because Hunt failed to raise a genuine dispute of material fact as to whether

Ramirez was aware that Hunt filed a prison grievance and took adverse action

against him because the protected conduct. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (elements of a § 1983 retaliation claim in the prison

context).

      We do not consider evidence not presented to the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”)


                                           2                                   14-55325
      Hunt’s motion for appointment of counsel, filed on October 10, 2014, is

denied.

      AFFIRMED.




                                        3                                  14-55325